
	

115 SRES 442 IS: Expressing solidarity with the United Kingdom after the nerve agent attack in Salisbury.
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 442
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2018
			Mr. Coons (for himself, Mr. Rubio, Mr. Portman, and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing solidarity with the United Kingdom after the nerve agent attack in Salisbury.
	
	
 Whereas the United States and the United Kingdom have a special relationship grounded in the rule of law, democratic principles, a common language, and a strong commitment to peace and security;
 Whereas, on August 14, 1941, President Franklin Roosevelt and Prime Minister Winston Churchill issued the Atlantic Charter, which defined American and British war aims and laid the foundation for a post-war international system founded on free trade and freedom of the seas that persists to this day;
 Whereas, on March 5, 1946, Winston Churchill delivered his Iron Curtain Speech in Fulton, Missouri, stating, Neither the sure prevention of war, nor the continuous rise of world organization will be gained without what I have called the fraternal association of the English-speaking peoples … a special relationship between the British Commonwealth and Empire and the United States.;
 Whereas the United States and the United Kingdom have stood side by side through two World Wars, the Korean War, the Cold War, the Gulf War, and the ongoing wars in Iraq and Afghanistan with Americans and Britons fighting and dying together to defend our common interests and principles;
 Whereas the United States and the United Kingdom have played central roles in the North Atlantic Treaty Organization (NATO) and are critical to maintaining its future strength;
 Whereas, in the 1970s and 1980s, scientists in the Soviet Union developed a group of advanced nerve agents, known as Novichok, designed to escape detection by international inspectors;
 Whereas Russia is party to the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction, done at Paris January 13, 1993 (commonly known as the Chemical Weapons Convention), which clearly prohibits the production and use of chemical weapons;
 Whereas former Russian spy Alexander Litvinenko was killed by a radioactive substance in London in November 2006, and an inquiry by the Government of the United Kingdom found that President of the Russian Federation Vladimir Putin probably approved the murder;
 Whereas, on March 4, 2018, Sergei Skripal and his daughter, Yulia Skripal, were found unconscious on a park bench in Salisbury, United Kingdom;
 Whereas dozens of British civilians and first responders were exposed to the nerve agent, a British police officer who responded to the attack remains seriously ill, and the lives of innocent British citizens and residents of Salisbury have been endangered;
 Whereas, on March 12, 2018, Theresa May, Prime Minister of the United Kingdom, in a speech before the House of Commons, noted that the attack was conducted with a military-grade nerve agent of a type developed by Russia. This is part of a group of nerve agents known as Novichok;
 Whereas, on March 12, 2018, Secretary of State Rex Tillerson noted the nerve agent came from Russia and does not exist widely, and that its use would certainly trigger a response; Whereas, on March 14, 2018, the United Kingdom expelled 23 Russian diplomats identified as undeclared intelligence officers;
 Whereas, on March 14, 2018, United States Ambassador to the United Nations Nikki Haley said the United States stands in absolute solidarity with the United Kingdom and that the United States believes that Russia is responsible for the attack; and
 Whereas, on March 15, 2018, the United States, the United Kingdom, France, and Germany issued a joint statement and noted the incident constitutes the first offensive use of a nerve agent in Europe since the Second World War and that there is no plausible alternative explanation to Russia’s responsibility for the attack: Now, therefore, be it
		
	
 That the Senate— (1)reaffirms the special relationship between the United States and the United Kingdom;
 (2)expresses its solidarity with the people of Salisbury and the United Kingdom; (3)reiterates its commitment to collective defense and security through NATO;
 (4)wishes for the full recovery of Sergei Skripal, his daughter, and the British police official seriously injured in the attack;
 (5)condemns the indiscriminate and reckless assault by the Government of the Russian Federation on United Kingdom sovereignty, and notes that any use of a nerve agent by a state party is a clear contravention of the Chemical Weapons Convention and a violation of international law;
 (6)calls on the Government of the Russian Federation to fully and completely answer questions related to the chemical attack and also provide full and comprehensive disclosure of its Novichok program to the Organization for the Prohibition of Chemical Weapons (OPCW); and
 (7)urges the President of the United States to personally condemn the attack in clear, unambiguous terms and to take proportionate, measured, and defensive retaliatory actions against the Government of the Russian Federation in coordination with United States allies in Europe.
			
